           UNITED STATES DISTRICT COURT
          EASTERN DISTRICT OF WISCONSIN

CHARLES L. BURTON, JR.,

                Plaintiff,
                                Case No. 19-CV-408-JPS
v.

WASHINGTON COUNTY SHERIFF
DEPARTMENT, WASHINGTON                       ORDER
COUNTY SHERIFF SCHULTEIS,
WASHINGTON COUNTY JAIL,
WASHINGTON JAIL STAFF,
CAPTAIN LEHMAN, and
LIEUTENANT MILLER,

                Defendants.


CHARLES L. BURTON, JR.,

                Plaintiff,      Case No. 19-CV-409-JPS
v.

WASHINTON COUNTY SHERIFF                     ORDER
DEPARTMENT, WASHINGTON
COUNTY SHERIFF SCHULTEIS,
WASHINGTON COUNTY JAIL,
WASHINGTON JAIL STAFF,
CAPTAIN LEHMAN, and
LIEUTENANT MILLER,

                Defendants.
 CHARLES L. BURTON, JR.,

                       Plaintiff,                      Case No. 19-CV-542-JPS
 v.

 DETECTIVE VICKNEY and WEST                                            ORDER
 BEND POLICE DEPARTMENT,

                       Defendants.


       Plaintiff, a prisoner proceeding pro se, has filed three complaints in

the above-captioned cases alleging that his constitutional rights were

violated. (19-CV-408, Docket #1; 19-CV-409, Docket #1; 19-CV-542, Docket

#1). The cases were originally assigned to Magistrate Judge David E. Jones.

On June 13, 2019, Magistrate Jones ordered Plaintiff to pay an initial partial

filing fee of $72.10 in each of his cases, pursuant to 28 U.S.C. § 1915(b)(1),

no later than July 12, 2019. See (19-CV-542, Docket #11).1 In his orders,

Magistrate Jones cautioned that failure to pay the filing fee or otherwise

respond would result in dismissal of this action without prejudice. Id. at 3–

4. The July 12, 2019 deadline has come and gone, and, to date, Plaintiff has

neither paid the initial partial filing fee nor communicated with the Court

in any of the three cases. Because he has not complied with Magistrate

Jones’ order, these actions will be dismissed without prejudice for Plaintiff’s

failure to prosecute. Civ. L.R. 41(c); Fischer v. Cingular Wireless, LLC, 446 F.3d

663, 665 (7th Cir. 2006).



       1An identical order with an identical caption sheet was filed in all three
cases. See (19-CV-408, Docket #13; 19-CV-409, Docket #13). For citation ease, the
Court refers only to the order filed in 19-CV-542, with the understanding that it
applies to all three cases.


                                    Page 2 of 3
      Accordingly,

      IT IS ORDERED that these actions be and the same are hereby

DISMISSED without prejudice for Plaintiff’s failure to prosecute.

      The Clerk of the Court is directed to enter judgment accordingly.

      Dated at Milwaukee, Wisconsin, this 29th day of July, 2019.

                                 BY THE COURT:




                                 J.P. Stadtmueller
                                 U.S. District Judge




                               Page 3 of 3
